Name: Commission Regulation (EEC) No 1239/91 of 13 May 1991 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: Africa;  plant product;  cooperation policy
 Date Published: nan

 14. 5 . 91 Official Journal of the European Communities No L 119/13 COMMISSION REGULATION (EEC) No 1239/91 of 13 May 1991 on the supply of various consignments of cereals as food aid 1989 laying down detailed rules applicable on the purchase of cereals held by intervention agencies for the supply of community food aid (6), also apply to the products to be mobilized at intervention stocks ; Whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended tly Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 25 000 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 0 ; Whereas it should be pointed out that the provisions of Commission Regulation (EEC) No 1385/89 of 22 May HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community as Commu ­ nity food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other conditions or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6 . (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . (5) OT No L 81 , 28 . 3 . 1991 , p. 108 . ( «) OJ No L 139, 23. 5. 1989, p. 10. No L 119/ 14 Official Journal of the European Communities 14. 5 . 91 ANNEX I LOT A 1 . Operation No ('): 1314/90 2. Programme : 1990 3 . Recipient : Ethiopia 4. Representative of the recipient (2)  Europe : Ambassade de 1 Ethiopie, Bd. St Michel 32, B- 1 040 Brussels ; telex 62285 ETH BRU B  Ethiopia : Agricultural Marketing Corporation PO Box 3321 Addis Ababa ; tel . 65 24 36 / 16 64 38 ; telex 21165 5. Place or country of destination : Ethiopia 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (') : see OJ No C 216, 14. 8 . 1987, p. 3 (under IIA.1 ) 8 . Total quantity : 10 000 tonnes 9. Number of lots : one 10 . Packaging (4) : see OJ No C 216, 14. 8 . 1987, p . 3 (under Il.B.l.a)  marking on the bags, in letters at least 5 cm high, the month and the year of shipment, followed by : 'ACTION No 1314/90 / WHEAT / FOOD AID OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO THE PEOPLE OF ETHIOPIA' 11 . Method 134/90 mobilization Q : purchase from : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), D-6000, Frankfurt am Main, Adickesallee 40 ; telex 4-11475, 4-16044, telefax 1564-651 The addresses of the places of storage are given in Annex II 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Assab 16 . Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  20 . 6. 1991 18 . Deadline for the supply : 20 . 7. 1991 19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 28 . 5 . 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 11 . 6 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15. 6  4. 7. 1991 (c) deadline for the supply : 4. 8 . 1991 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N, Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Brussels ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 27. 5. 1991 , fixed by Commission Regulation (EEC) No 1111 /91 (OJ No L 110, 1 . 5 . 1991 , p. 73) 14. 5 . 91 Official Journal of the European Communities No L 119/ 15 LOT B 1 . Operation No ('): 69/91 2. Programme : 1991 3. Recipient C 2) : UNHCR (Mr Gaude), CP 2500, CH-1211 Geneve 2 DÃ ©pÃ ´t ; tel (22)739 84 80, telex 412404 CH HCR 4. Representative of the recipient (8) : The Representative UNHCR Branch Office in the Sudan, Mohammed Nageeb Road (North of Farouk Cemetery), Khartoum No 2, Soudan ; (tel (249)11 81 243 ; telex 22431 SD HCR) 5. Place or country of destination : Sudan 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (9) ( 10) (") : see OJ No C 216, 14. 8 . 1987, p. 3 (under IIA.1 ) 8 . Total quantity : 15 000 tonnes 9. Number of lots : one 10. Packaging and marking (4): see OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.Lc) Marking on the bags in letters at least 5 cm high : 'ACTION No 69/91 / COMMON WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO UNHCR PROGRAMME / FOR REFUGEES / PORT SUDAN' 11 . Method of mobilization : purchase from : Office national interprofessionnel des cereales , 21 avenue Bosquet, F-75326, Paris Cedex 07 ; telex OFIBLE A 27807 F, telefax 45 51 90 99 The addresses of the places of storage are given in Annex II 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Port Sudan 1 6. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  20. 6. 1991 18 . Deadline for the supply : 20 . 7. 1991 19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 28 . 5. 1991 , at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 11 . 6 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded in the port of shipment stage : 15 . 6  4. 7. 1991 (c) deadline for the supply : 4. 8 . 1991 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 1 0 % of the amount of the tender in ecus 24. Address for submission of tenders (^ : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi , B-1049 Brussels ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 27. 5. 1991 , fixed by Commission Regulation (EEC) No 1111 /91 (OJ No L 110, 1 . 5 . 1991 , p. 73) No L 119/ 16 Official Journal of the European Communities 14. 5 . 91 Notes : (') The operation number is to be quoted in all correspondence. 0 Commission delegate to be contacted by the successful tenderer : M. Haffner, P.O. Box 5570, Addis Ababa ; telex 21135 DELEGEUR. (') The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 levels. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (') In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05. (6) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the represen ­ tative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regula ­ tion is that referred to in point 25 of the Annex. 0 The following should be included in the charter party : 'Food-aid consignment from the European Economic Community : since the freight charges do not include coordination or supervision costs, the US $ 1,50 tax normally paid must not be applied in the case of this ship.' (8) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7. 9 . 1985, p. 4. ( ») The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must . indicate the caesium-134 and - 137 and iodine-131 levels. ( 10) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin . (") Radiation certificate legalized by a consulate of Sudan . ( 12) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. 14. 5. 91 Official Journal of the European Communities No L 119/ 17 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Numero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ¹mero do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e endereÃ §o do armazenista A 10 000 6 432 : Emder Lagerhaus GmbH (Elag) l Nesserlanderstr. 150 \ D-2970 Emden-AuÃ enhafen \ Lager Nr. 067 601 ; Partie Nr. 190 200 \ 3 568 : I Emder Lagerhaus GmbH (Elag) II Nesserlanderstr. 150 II D-2970 Emden-AuÃ enhafen Lager Nr. 067 603 ; Partie Nr. 188 586 B 15 000 Sonastock 44, boulevard de Strasbourg F-44000 Nantes (tÃ ©l . : 40 89 46 75)